Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00501-CV

                                      Rene CERVANTES,
                                           Appellant

                                                v.

                                     Lisa M. CERVANTES,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVG001776-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the final divorce decree is AFFIRMED.
It is ORDERED that appellee, Lisa M. Cervantes, recover her costs of this appeal from appellant,
Rene Cervantes.

       SIGNED September 21, 2016.


                                                 _____________________________
                                                 Marialyn Barnard, Justice